 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       JOSE LUIS MUNGUIA,                                        Case No. 1:18-cv-00743-AWI-SAB-HC

12                        Petitioner,                              ORDER DIRECTING CLERK OF COURT
                                                                   TO FILE FIRST AMENDED PETITION
13               v.

14       JIM ROBERTSON,                                            ORDER TO FILE ANSWER

15                        Respondent.                              ORDER SETTING BRIEFING SCHEDULE

16                                                                 ORDER TO ELECTRONICALLY FILE
                                                                   TRANSCRIPTS AND OTHER NECESSARY
17                                                                 DOCUMENTS
18

19              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

20 pursuant to 28 U.S.C. § 2254. On November 6, 2018, the Court granted Respondent’s motion to

21 dismiss and allowed Petitioner to proceed with the fully exhausted first amended petition. The

22 matter was referred back to the undersigned for further proceedings. (ECF No. 17).

23              Accordingly, the Court HEREBY ORDERS:

24              1.      The Clerk of Court is DIRECTED to file the First Amended Petition (ECF No. 15

25                      at 4–10)1 as a separate document.

26              2.      Within SIXTY (60) days of the date of service of this order, Respondent SHALL

27                      FILE AN ANSWER addressing the merits of the First Amended Petition. See

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1                  Rule 4, Rules Governing Section 2254 Cases; Cluchette v. Rushen, 770 F.2d

 2                  1469, 1473-74 (9th Cir. 1985) (court has discretion to fix time for filing a

 3                  response). Any argument by Respondent that Petitioner has procedurally

 4                  defaulted a claim SHALL BE MADE in the ANSWER, but must also address the

 5                  merits of the claim asserted.

 6          3.      Within SIXTY (60) days of the date of service of this order, Respondent SHALL

 7                  FILE any and all transcripts or other documents necessary for the resolution of the

 8                  issues presented in the Petition. See Rule 5(c), Rules Governing Section 2254

 9                  Cases. The transcripts or other documents shall only be filed electronically

10                  and, to the extent practicable, provided in Optical Character Recognition

11                  (“OCR”) format. Respondent shall not file a hard copy of the transcripts or

12                  other documents unless so ordered by this court.

13          4.      Petitioner MAY FILE a Traverse within THIRTY (30) days of the date

14                  Respondent’s Answer is filed with the Court. If no Traverse is filed, the Petition

15                  and Answer are deemed submitted at the expiration of the thirty days.

16          All motions shall be submitted on the record and briefs filed without oral argument unless

17 otherwise ordered by the Court. Local Rule 230(l). Extensions of time will only be granted upon

18 a showing of good cause. All provisions of Local Rule 110 are applicable to this order.

19
     IT IS SO ORDERED.
20

21 Dated:        November 7, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     2
